Name: Commission Regulation (EEC) No 3330/80 of 22 December 1980 amending for the fourth time Regulation (EEC) No 149/80 as regards the advance fixing of export refunds for poultrymeat and eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 80 Official Journal of the European Communities No L 349/ 17 COMMISSION REGULATION (EEC) No 3330/80 of 22 December 1980 amending for the fourth time Regulation (EEC) No 149/80 as regards the advance fixing of export refunds for poultrymeat and eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs ( 1 ), as amended by Regula ­ tion (EEC) No 368 /76 (2 ), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (3), as amended by Regulation (EEC) No 369/76 (4), and in particular Article 9 (3) and Article 15 thereof, Whereas Commission Regulation (EEC) No 1 49/80 (5 ), as last amended by Regulation (EEC) No 2478 /80 ( b), modified , for a period extending until 31 December 1980 , the system for the advance fixing of export refunds for poultrymeat and eggs provided for by Commission Regulation (EEC) No 2043/75 (7) ; whereas the circumstances which gave rise to the adop ­ tion of that Regulation still obtain : whereas it there ­ fore appears necessary to extend the application of Regulation (EEC) No 149/80 until 31 March 1981 ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 149/80 the date '31 December 1980 ' is replaced by '31 March 1981 '. Article 2 This Regulation shall enter into force on 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 2 . (*) OJ No L 45, 21 . 2 . 1976, p. 2 . (3 ) OJ No L 282, 1. 11. 1975 , p. 77 . ( «) OJ No L 45, 21 . 2 . 1976, p. 3 . (5 ) OJ No L 19, 25 . 1 . 1980 , p. 37 . (*) OJ No L 255, 30 . 9 . 1980, p. 8 . ( 7 ) OJ No L 213, 11 . 8 . 1975, p. 12 .